DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 11081041 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable over the prior art of record. Claims dependent from the independent claims are, therefore, allowed.
Regarding independent claim 1, closest art Newton (US 20140079113 A1, cited on IDS 7/23/2021), Pouli (US 20160328830 A1, cited on IDS 7/23/2021) and Ramsay (US 20200219237 A1) disclose various limitations of the claim. However, independent claim 1 recites the features of “a display configured to display an user interface (UI) menu for changing the at least one of the luminance amplifying of the image signal or the resolution of grayscale of the image signal based on the command signal … wherein by performing amplifying luminance of the image signal, entire grayscale level of the image signal is amplified, and wherein by increasing the resolution of grayscale of the image signal, resolution of an entire grayscale of the image signal is increased.” The combination of these features with other limitations as cited in the claim are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613